DETAILED ACTION
This action is pursuant to the claims filed on 01/25/2022. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 & 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kuzma (U.S. Patent 6,205,361) in view of Bertolero (U.S. PGPub No. 2005/0288666).
Regarding claim 1, Kuzma teaches a medical device for treating tissue (device of Figs 4-6), the device comprising: an elongate shaft having a longitudinal axis and comprising at least a plurality of housing shells located at a distal end of the elongate shaft (Figs 4-6, elongate shaft at reference character 46 with housing shells 42a-c), wherein each of the plurality of housing shells is coupled to at least one adjacent housing shell along a longitudinal edge such that the plurality of housing shells can be folded longitudinally relative to an adjacent housing shell to assume a compact configuration (each of rows 42a-c connected to adjacent row to fold to assume compact configuration of fig 6); and the plurality of housing shells comprising at least a first housing shell and a second shell each having a free longitudinal edge such that the plurality of housing shells can be unfolded from the compact configuration to assume a deployment configuration (Figs 4-6, row 42a and 42c define first and second housing shells having free longitudinal edges such that they can unfold to be deployed as in Fig 5).
Kuzma fails to teach wherein the plurality of housing shells each includes a cavity containing an energy transfer element, wherein each housing shell comprises an opening that exposes the respective energy transfer element.
In related prior art, Bertolero teaches a similar device (Fig 2 ablation device 100) comprising a plurality of housing shells located at a distal end of the elongate shaft (arms 108 with tissue contacting members 102), wherein the plurality of housing shells each includes a cavity containing an energy transfer element (Figs 5a-e disposing an alternative embodiment of a tissue contacting member 502; housing shell of 502 has a cavity defined by the internal space of suction pods 524), wherein each housing shell comprises an opening that exposes the respective energy transfer element (Fig 5a and 5e ablation member 528 exposed through openings on the lateral surfaces of suction pods 524 that are sized to receive ablation member 528). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 1. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claim 2, Kuzma further teaches wherein in the deployment configuration comprises the energy transfer elements of each of the plurality of housing shells are aligned in parallel to the longitudinal axis and define a tissue treatment surface having a width greater than a width of the compact configuration (Fig 5 transfer elements are parallel and define a width greater than a width of the compact configuration of Fig 6).
Regarding claim 3, Kuzma further teaches wherein the plurality of housing shells comprises at least three housing shells (see Fig 5).
Regarding claim 4, Kuzma further teaches wherein altenrative embodiments comprise two or more housing shells (Col 4 lns 61-67; Col 5 lns 21-26 disclosing “however many rows or fingers there are) collapse and fold over each other”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuzma in view of Bertolero to incorporate at least 6 housing shells to arrive at the device of claim 4. Doing so would be obvious to one of ordinary skill in the art as Kuzma explicitly contemplates providing more housing shells to yield the predictable result of creating a larger treatment area for the electrode array.
Regarding claims 5-8, in view of the combination of claim 1 above, Bertolero further teaches wherein a length of the opening along the longitudinal axis is greater than a width of the opening (see Fig 5E), wherein the energy transfer element spans the length of the opening to create a treatment pattern equal to the length of the opening (see Fig 5e); wherein the energy transfer element spans the width of the opening to create a treatment pattern equal to the width of the opening (Fig 5a and 53, ablation element 528 configured to span entire width of opening on tissue facing surface of suction pods 524); wherein the energy transfer element is recessed from the opening within the cavity of the housing shell (Fig 5e ablation element 528 is recessed from the opening). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claims 5-8. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claims 9, in view of the combination of claim 1 above, Bertolero further teaches wherein at least one of the plurality of housing shell includes a vacuum lumen fluidly coupled to the cavity ([0113] disclosing vacuum lumen coupled to suction pods 524). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 9. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claim 12, in view of the combination of claim 1 above, Bertolero further teaches wherein each of the plurality of housing shells includes a vacuum lumen fluidly coupled to the cavity ([0113] disclosing vacuum lumen coupled to suction pods 524; Fig 2 suction apertures 212 on each contacting member 2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 12. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claim 15, in view of the combination of claim 1 above, Bertolero further teaches wherein the energy transfer element comprises a plurality of edges (Fig 5e ablation element 528 has at least two edges at distalmost and proximalmost surfaces). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 15. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claim 16, in view of the combination of claim 1 above,. Bertolero further teaches wherein the plurality of housing shells are flexible to conform to a contoured tissue surface ([0113] disclosing flexibility to conform). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 16. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claim 18, in view of the combination of claim 1 above, Bertolero wherein the energy transfer elements comprise an element selected from the group consisting of: an electrically resistive heating element, an RF electrode ([0035] disclosing use of RF energy for ablation of ablation elements including 528). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shells of Kuzma in view of Bertolero to incorporate the housing shells of Bertolero comprising the suction pods with a cavity containing the energy transfer element exposed through an opening to arrive at the device of claim 18. Providing the configuration of Bertolero would advantageously allow for the cavity to be simultaneously used as a suction member to ensure tissue contact with the energy transfer elements during treatment ([0113]).
Regarding claims 19-20, in view of the combination of claim 1 above, Kuzma further teaches wherein the medical device comprises a manifold, wherein the manifold is coupled to the plurality of housing shells (Figs 4-5, each row 42a-c is coupled to manifold at proximal end); wherein at least part of the manifold and the plurality of housing shells are flattened when the plurality of housing shells are unfolded (see Fig 4 and 5).
Claim(s) 10-11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kuzma in view of Bertolero, and in further view of Whayne (U.S. PGPub No. 2008/0114354).
Regarding claims 10-11 and 13-14, the Kuzma/Bertolero combination teaches the device of claims 5 and 9 respectively as stated above.
Kuzma/Bertolero fail to teach wherein each of the plurality of housing shells includes a perfusion lumen fluidly coupled to each of the cavities in each housing shell; wherein the perfusion lumen is fluidly coupled to the cavity at a location distally to the vacuum lumen.
In related prior art, Whayne teaches a similar device (Fig 1A and 1J) wherein each of the plurality of housing shells includes a perfusion lumen fluidly coupled to each of the cavities in each housing shell (Fig 1c perfusion lumen 16 of housing 3; Fig 1J each housing 3 has a perfusion lumen 16 given consistent use of reference character 3 across Figures 1A-J); wherein the perfusion lumen is fluidly coupled to the cavity at a location distally to the vacuum lumen (Fig 1c, perfusion lumen connects to cavity of housing 3 at a distal end and the vacuum lumen 6 is located proximally to said perfusion lumen). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the housing shells of Kuzma in view of Bertolero and Whayne to incorporate the perfusion lumens located distally to the vacuum lumen to arrive at the device of claims 10-11 and 13-14. Doing so would advantageously provide the housing shells with a perfusion lumen to deliver fluid or drugs to the tissue while still allowing for simultaneous vacuum pressure to the tissue ([0086]).
Regarding claim 17, in view of the combination of claim 1 above, 
Kuzma/Bertolero fail to teach at least one mapping electrode positioned within at least one cavity of the plurality of housing shells.
An embodiment of Whayne teaches a similar device (Fig 3a-b) wherein at least one mapping electrode positioned within at least one cavity of the plurality of housing shells (Fig 3b mapping electrodes in cavity of housing 3; [0106]; claim 33 of Whayne also claims a surgical device for coagulation of tissue comprising a mapping electrode disposed within the cavity of the housing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kuzma in view of Bertoelro and Whayne to incorporate a mapping electrode within at least one cavity of at least one housing shell to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art as the use of mapping electrodes and ablation electrodes in a single device is well-known in the art to yield the predictable result of mapping and identifying target tissue before applying ablation energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794